            Case 2:20-cv-01708-JAD-EJY Document 40
                                                39 Filed 04/15/21
                                                         04/13/21 Page 1 of 2

1

2
     Steven A. Alpert,
3    NV Bar # 8353
     PRICE LAW GROUP, APC
4    5940 S Rainbow Blvd,
     Las Vegas, NV 89118
5    T: (702) 794-2008
     F: (866) 401-1457
6    alpert@pricelawgroup.com
7    Attorneys for Plaintiff
     Robert McElvogue
8

9                              IN THE UNITED STATES DISTRICT COURT

10                                   FOR THE DISTRICT OF NEVADA

11   ROBERT MCELVOGUE,
                                                                       Case Number
12                     Plaintiff,                                 2:20-cv-01708-JAD-EJY
13
     v.
                                                                 Stipulation and Order of
14
                                                                 Dismissal with Prejudice
     COMENITY BANK; EQUIFAX
15   INFORMATION SERVICES, LLC; AND
     TRANSUNION, LLC,
16                                                                  ECF Nos. 21, 39
17                     Defendants.

18
            Pursuant to Rule 41 of the Federal Rules of Civil Procedure Plaintiff Robert
19
     McElvogue (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”) (together, the
20
     “Parties”), by and through their respective undersigned counsel of record, hereby stipulate to
21

22   and agree as follows:

23          1.         The Parties have entered into a confidential settlement agreement with respect
24   to this action; and
25
            2.         The Parties have resolved all of their claims and disputes, and stipulate and
26
     agree to the dismissal of all claims among them with prejudice, with each party to bear its own
27
     costs and fees.
28



                                                      1/2
            Case 2:20-cv-01708-JAD-EJY Document 40
                                                39 Filed 04/15/21
                                                         04/13/21 Page 2 of 2

1

2           Respectfully submitted this 13th day of April 2021.
3      PRICE LAW GROUP, APC                                QUILLING SELANDER LOWNDS
4                                                          WINSLETT & MOSER, P.C.

5       /s/ Steven A. Alpert                                /s/ Jennifer Bergh
       Steven A. Alpert, NV Bar # 8353                     Jennifer Bergh, NV Bar #14480
6      5940 S Rainbow Blvd,                                2001 Bryan Street, Suite 1800
       Las Vegas, NV 89118                                 Dallas, Texas 75201
7
       T: (702) 794-2008                                   T: (214) 560-5460
8      F: (866) 401-1457                                   F: (214) 871-2111
       alpert@pricelawgroup.com                            jbergh@qslwm.com
9      Attorneys for Plaintiff                             Attorneys for Defendant
       Robert McElvogue                                    Trans Union LLC
10

11

12                                             ORDER

13            Based on the parties' stipulation [ECF No. 39] and good cause appearing, IT IS
      HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear
14    itsIS
     IT   own
            SOfees and costs. Trans Union's Motion for Judgment on the Pleadings [ECF No. 21] is
               ORDERED:
      DENIED as moot. The Clerk of Court is directed to CLOSE THIS CASE.
15

16
                                                     _________________________________
17   United States District Judge                    U.S. District Judge Jennifer A. Dorsey
     Dated:                                          Dated: April 15, 2021
18

19

20

21

22

23

24                                   CERTIFICATE OF SERVICE
25          I hereby certify that on April 13, 2021, I electronically filed the foregoing with the Clerk
26   of the Court using the ECF system, which will send notice of such filing to all attorneys of
27   record in this matter.
28   /s/ Josefina Garcia


                                                     2/2
